Citation Nr: 0704603	
Decision Date: 02/16/07    Archive Date: 02/27/07

DOCKET NO.  04-13 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date prior to March 9, 1998 for a 
total rating based on individual unemployability due to 
service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel

INTRODUCTION

The veteran had active service from January 1949 to July 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of December 2000 rating decisions of the 
Newark, New Jersey, regional office (RO) of the Department of 
Veterans Affairs (VA) that granted TDIU, effective March 9, 
1998.

In January 1981, the committee on waiver of overpayments at 
the RO denied the veteran's request for waiver of overpayment 
of compensation.  In September 1981, after a timely notice of 
disagreement, the RO issued a statement of the case.  In 
December 1981, the RO granted the veteran's request for a 60 
day extension of the time limit for filing a substantive 
appeal.  No further communication was received from the 
veteran until March 1997, and the RO closed his appeal.  On 
several occasions, including at a 2004 regional office 
hearing and in a statement submitted in February 2002, the 
veteran has asked that the waiver be readjudicated.  It does 
not appear that any action has been taken on this request; it 
is referred to the RO.

At a May 2000 hearing before a hearing officer at the RO, the 
veteran, through his representative raised a claim for an 
increased rating for his service connected low back and left 
knee disabilities.  These claims have not been adjudicated 
and are also referred to the RO.

In January 2004 the RO denied claims for service connection 
for right and left ankle and right knee disabilities, and 
residuals of a head injury.  At his February 2004 hearing the 
veteran indicated that he did not wish to appeal the decision 
as to the head injury.  In March 2004, he submitted a 
statement with additional evidence regarding head and leg 
injuries in service.  He did not reference the January 2004 
decision or otherwise indicate he was disagreeing with it.  
His statement could be construed as a request for 
readjudication of the earlier claims.  These matters are also 
referred to the RO for appropriate action, including 
clarification.


FINDINGS OF FACT

1.  An informal claim for TDIU was received on May 27, 1997, 
when the veteran underwent a VA examination, which contained 
findings that he had been unemployed for 10 years due to 
service connected disability.

2.  There was no claim for TDIU prior to May 27, 1997. 


CONCLUSION OF LAW

An effective date of May 27, 1997 for TDIU is warranted.  38 
C.F.R. §§ 3.157, 3.400(o)(2), 4.16 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 
(2006)

In this case, the veteran was not provided with VCAA 
notification prior to the initial grant of TDIU in December 
2000.  However, he was provided with VCAA notice regarding 
the effective date question in a February 2004 letter.  This 
letter notified the veteran of what the evidence must show in 
order to substantiate his claim for an earlier effective 
date.  He was also notified of the evidence the VA would 
obtain and the evidence that it was his responsibility to 
submit.  Finally, the veteran was told to provide any 
evidence in his possession that pertained to the claim.  

As the notice came after the initial adjudication of the 
claim, the timing of the notices did not comply with the 
requirement that the notice must precede the adjudication.  
However the timing deficiency was remedied by the RO's 
readjudication of the claim after sending the proper notice.  
Mayfield v. Nicholson.

Furthermore, any deficiencies in the February 2004 letter are 
not prejudicial to the veteran's claim.  In Dingess v. 
Nicholson, the Court held that "the statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, [VCAA] notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated."  Dingess v. Nicholson, 19 Vet. 
App. 473, 490 (2006).  Therefore, any omissions in the 
veteran's VCAA notification are harmless error, and the Board 
may proceed with consideration of his claim.  

VA has assisted the veteran with the development of his 
appeal by obtaining all reported and pertinent records.  He 
was afforded an examination that provided information as to 
when his disabilities rendered him unemployable.

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience by reason of his service-connected disabilities.  
38 C.F.R. §§ 3.340, 3.341, 4.16.  If the appropriate rating 
under the pertinent diagnostic code of the rating schedule is 
less than 100 percent, the issue of unemployability must be 
determined without regard to the advancing age of the 
veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Marginal employment 
shall not be considered substantially gainful employment.  38 
C.F.R. § 4.16(a).  

A total rating for compensation may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38  C.F.R. Part 
3, §§ 3.340, 4.16(a).  

A total rating based on individual unemployability may still 
be assigned to a veteran who fails to meet these percentage 
standards if he is unemployable by reason of his or her 
service-connected disabilities.  38 C.F.R. § 4.16(b).  In 
such cases rating boards should refer the claim to VA's 
Director of Compensation and Pension for extraschedular 
consideration.  Id.

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his non-service-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4  Vet. 
App. 361 (1993); 38 C.F.R. § 3.341(a). 

The VA General Counsel has concluded that controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as a result of service-connected disability shall 
be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VA O.G.C. Prec. Op. No. 
75-91 (1991). 

For a veteran to prevail on a claim based on individual 
unemployability, it is necessary that the record reflect some 
factor which takes the claimant's case outside the norm of 
such a veteran.  See 38 C.F.R. §§ 4.1, 4.15 (1995).  The sole 
fact that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See 38 C.F.R. 4.16(a); Van Hoose, 4 Vet. App. at 363.  If 
total industrial impairment has not been shown, VA is not 
obligated to show that a veteran is incapable of performing 
specific jobs in considering a claim for a total rating based 
on individual unemployability.  See Gary v. Brown, 7 Vet. 
App. 229 (1994). 

In general, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400.  

If an increase in disability occurred within one year prior 
to the claim, the increase in compensation is effective as of 
the date the increase was "factually ascertainable."  If 
the increase occurred more than one year prior to the claim, 
the increase is effective the date of claim.  If the increase 
occurred after the date of claim, the effective date is the 
date of increase.  38 U.S.C.A. 5110(b)(2) (West 2002); Harper 
v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); 
VAOPGCPREC 12-98 (1998).  In making this determination the 
Board must consider all of the evidence, including that 
received prior to previous final decisions.  Hazan v. Gober, 
10 Vet. App. 511 (1997). 

The veteran contends that he was entitled to TDIU effective 
from 1973, when he was forced to leave his job due to 
absenteeism that resulted from his back pain.  The veteran's 
representative has at times contended that the proper 
effective date was in 1995 when the veteran experienced an 
exacerbation of back symptoms.

At the time of the December 2000 rating decision the evidence 
considered by this examination included a May 1997 rating 
decision, as well as private medical records dated February 
1997 and March 5, 1997.  The veteran's service connected 
disabilities were lumbar disc disease at L5 to S1 with 
traumatic arthritis, evaluated as 40 percent disabling; the 
residuals of a left knee injury, evaluated as 30 percent 
disabling; and the post operative residuals of a deviated 
nasal septum with scar, evaluated as 10 percent disabling.  
The veteran's combined service connected evaluation was 60 
percent disabling.  

The December 2000 rating decision specifically noted that the 
veteran failed to meet the schedular criteria of a 70 percent 
combined evaluation for TDIU, but found that as the veteran 
was unable to secure or follow a substantially gainful 
occupation as a result of his service connected disabilities, 
he was entitled to TDIU.  The decision does not specifically 
state that the grant was on an extraschedular basis, or that 
the claim was referred to the Director of Compensation and 
Pension for extraschedular consideration.  However, as an 
extraschedular grant is the only means of awarding TDIU when 
the schedular criteria are not met, the Board must assume 
that this was the basis for the grant, and presumes that the 
RO followed proper procedures in making the award.  The TDIU 
was made effective March 9, 1998, which was the date of 
receipt of the veteran's formal claim for TDIU.  

The Board has no power to grant an extraschedular rating for 
TDIU in the first instance.  Bowling v. Principi, 1 Vet. App. 
1, 10 (2001).  In this case, the Board is not awarding an 
extraschedular rating, but merely determining the proper 
effective date for a rating that has already been granted.

The record contains the report of a May 27, 1997 VA 
examination to evaluate the veteran's service connected 
disabilities.  This examination noted that the veteran had 
previously worked as a personnel director, and was then 
employed in a heavy equipment operation "for a couple of 
years but had to give up because of spinal symptoms."  He 
said that he had been unemployed for 10 years.  The examiner 
reported that the back disability caused significant 
functional impairment, and described additional impairment 
from the left knee disability.  

Once a formal claim for compensation has been allowed, the 
report of a VA examination will be accepted as an informal 
claim for increased benefits, and the date of claim will be 
the date of the examination.  38 C.F.R. § 38 C.F.R. § 3.157 
(2006).

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to TDIU.  
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

In this case, the May 1997 examination took place in the 
context of the veteran's claim for increased ratings, the 
veteran was presumed to be seeking the highest rating 
possible, and the examination contained evidence of 
unemployability.  It thus met the Roberson definition of a 
claim for TDIU.

The examination demonstrated that the veteran had been 
unemployed by reason of his service connected disabilities 
for more than one year; the examination thus showed that 
entitlement to TDIU arose more than one year prior to the 
claim.  The appropriate effective date for TDIU based on the 
examination was thus the date of claim, which was the date of 
the examination, May 27, 1997.

The veteran's representative has argued that the proper 
effective date for the TDIU was in 1995, based on reports 
that the veteran received VA outpatient treatment for an 
exacerbation of his back disability, and the possibility that 
such treatment records could constitute an earlier claim for 
TDIU.  The VA medical center has indicated however, that 
there was no record of treatment for a back disability prior 
to 1997.

The veteran has argued that he is entitled to an effective 
date in 1973.  Prior to 1997, the most recent report as to 
the veteran's employment was contained on financial status 
report completed by him in December 1980.  There he reported 
that he had been unemployed since April 1979.  He did not 
specify a reason for his unemployment, and there was no claim 
for increased compensation benefits until 1997.  The December 
1980 report could, therefore, not constitute a TDIU claim.  
Roberson.

Prior to December 1980 the most recent record of the 
veteran's employment was reported in a March 1973 
examination, when the veteran reported that he had been 
employed for the past five months in personnel management at 
a school, earning $750 per month  The 1973 record does not 
contain any evidence that the veteran was unemployed.  As 
such this record could not constitute earlier claims for 
TDIU.  Roberson.

The Board has considered the private medical records dated 
from February 1997 and March 5, 1997.  Even if these records 
could be deemed claims for TDIU, the date of claim would be 
the date the records were received.  38 C.F.R. § 3.157(b)(2) 
(2006).  They were received in June 1997, and as such could 
not provide the basis for an earlier effective date.

Although the veteran submitted a claim for an increased 
evaluation for his service connected back and knee 
disabilities in March 1997, he did not submit evidence, or 
otherwise indicate that his service connected disabilities 
made him unemployable.  The evidence which accompanied this 
claim includes a March 5, 1997 private examination which 
states that the veteran was retired, but which does not 
indicate this retirement was due to the veteran's back or 
other service connected disabilities.

While the veteran contends that he has been unemployable due 
to his service connected disabilities from 1973, he 
specifically noted in his March 9, 1998 claim that he had 
only become aware that he could apply for TDIU after the RO 
sent him a claim form in response to the March 1997 claim.  
This statement confirms that the veteran did not intend to 
apply for TDIU prior to March 9, 1998.  

May 27, 1997 is, therefore, the proper effective date for the 
grant of TDIU.  


ORDER

An effective date of May 27, 1997 for TDIU on an 
extraschedular basis is granted, subject to the laws and 
regulations governing the award of monetary benefits.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


